Title: To James Madison from William C. C. Claiborne, 9 January 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 9 January 1806, New Orleans. “Mr. James Mather, late a Member of the Legislative Council, and now the Judge for the County of la Fourche, writes me under date of the 2d. of January, as follows: ‘The Marquis Casa Calvo remained in this settlement at least 15 days, during which time he principally employed himself in persuading the people—that all this side of the River Mississippi would soon again return to Spain either by negociation or Force; so that their minds are very unsettled; yet I cannot say that they have, in any manner, been refractory or disobeyed any Orders that I have had occasion to give them.’
                    “I shall, on Tomorrow, communicate the President’s Orders relative to the Spanish Officers; My letter to the Marquis on the occasion shall be forwarded by Express.
                    “Mr. Graham, in his late communication to you, used a Cypher which was not intended for this Department; it was the one which was furnished Governor Sargent, and which on my arrival at Natchez I had carefully put away in my private Desk; Nor was it known to me that the paper was still in my possession, until Mr. Graham informed me on my return, of the mistake which had been committed; It is hoped however, that the Key to that Cypher may yet be in the Office of State; but least it should not be found, a Copy of Mr. Graham’s communication will be forwarded by the next Post.”
                